SIMMS, Justice,
specially concurring:
While I concur in the reversal of this judgment, I must take issue with the majority’s “creation” of the standard of clear and convincing proof to be borne by petitioner in this case, and its declaration that the standard will be required prospectively. That standard has been required in actions such as this since Matter of Adoption of Darren Todd H., Okl., 615 P.2d 287 (1980) was promulgated by this Court. Today’s opinion does not alter that fact.
I quote from that opinion:
“We have repeatedly recognized that the right of a parent to the care, custody, companionship and management of his or her child is a fundamental right protected by the federal and state constitutions. See, e. g., J. V. v. State, Dept. of Institutions, Soc. and Rehab. Services, Okl., 572 P.2d 1283 (1977). The fundamental nature of parental rights ‘requires that the full panoply of procedural safeguards must be applied’ before a parent may be deprived of that right. Matter of Chad S., Okl., 580 P.2d 983, 985 (1978). Assessing this situation under the rationale of Addington, we are convinced that because a declaration of a child’s eligibility for adoption without parental consent effects a termination of parental rights, the magnitude of the rights involved requires proof which is clear and convincing. We adopt that standard of proof prospectively and overrule previous holdings to the contrary.” at 290.